DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks 
Claims 1 and 6 have been amended. Claims 2-5 are as previously presented. Claim 7 is newly added. Claims 1-7 are currently examined.
Status of Objections and Rejections
The rejections as set forth within the previous office action have been modified as necessitated by the applicant’s amendments. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "similar" in claim 7 is a relative term which renders the claim indefinite.  The term "similar" is not defined by the claim, the specification does not provide a standard for While the instant specification provides support for the newly added claim and “the surface layer has a porosity similar to the surface part.” However, now where within the instant specification does it discuss the limitations of similar. The claim is unclear to the bounds of the claim, is similar an order of magnitude, more than an order of magnitude or less than an order of magnitude, The instant specification does not provide any clarification. The instant specification discusses the portion having liquid permeability; this can be accomplished with the layer having holes. Thus, the examiner will examine any holes or pores as reading the instant claimed invention. The applicant is also directed to MPEP 2173.05(b) III C. as the term has been previously held as indefinite. 
Claim Rejections - 35 USC § 103
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Muraoka et al. (US 2003/0022066 A1) in view of Rampel et al. (US 5,248,571).
Considering claim 1, Muraoka discloses a non-sintered positive electrode for an alkaline secondary battery ([0017], figure 1) comprising: 	a positive electrode body (positive electrode plate) including a positive electrode core member (porous layer) and a positive electrode mixture (active material powder) that is filled in the positive electrode core member (porous layer) ([0017] figure 1); and 	a surface layer (support) existing on a surface part of the positive electrode body ([0017], figure 1), wherein 	the positive electrode mixture contains nickel hydroxide as a positive electrode active material ([0017]), and 
With respect to the limitations reciting: the surface layer having a second active material charge acceptance less than the first active material charge acceptance, the materials that meet the claim limitations are nickel hydroxide and nickel metal, respectively, according to the instant specification, paragraph [0039]; therefore the positive electrode of Muraoka will inherently meet the claimed limitation as having the same composition as those of the instant specification (see MPEP 2112.01 II). 
Muraoka does not disclose surface layer forms an outside surface of the positive electrode.
However, Rampel discloses similar electrode structure in which an active material 14 may be on either or both major surfaces of the electrically conductive substrate 12 (col. 5, lines 20-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have only one of the positive electrode bodies on one major surface of the support 11 in Muraoka, because Rampel discloses similar structure with embodiments in which active material is applied to either or alternatively to both major surfaces of the electrically conductive substrate. Therefore, Rampel clearly suggests using active material on only one side of a substrate, in which case the substrate (claimed surface layer) would form an outside surface of a positive electrode. Furthermore, battery electrodes configured with active material coated on one side of a current collector (electrically conductive substrate) or on both sides are well known.

Considering claims 2-5, Muraoka discloses the surface layer (support) is formed of a thin film continuing nickel, and is either plated or a punching metal ([0019], [0030], Muraoka).

Considering claim 6, Muraoka discloses an alkaline secondary battery comprising: an outer can; and an electrode group that is put in the outer can together with an alkaline electrolyte ([0065], [0066] and Fig. 4, Muraoka), wherein 	the electrode group includes a positive electrode and a negative electrode that are overlapped while a separator is interposed ([0065], Muraoka), and 	the positive electrode is the non-sintered positive electrode according to claim 1 ([0065], Muraoka). 

Considering claim 7, Muraoka discloses wherein, the surface part of the positive electrode body is porous ([0010], [0016]-[0019], [0029]-[0032]; Muraoka) and the surface layer has a porosity similar to the surface part ([0010], [0016]-[0019], [0029]-[0032], Muraoka, also see 112 rejection above). Also, see MPEP 2144.05 IV A, as it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to adjust the size of the pores or holes as a mere change in size.  

Response to Arguments
Applicant's arguments filed 2/25/2021 have been fully considered but they are not persuasive. The applicants arguments are directed to the claim limitation “the electrode body . 
First, (a) in regards to criticality and unexpected results, certain criteria have to be meet to be awarded criticality an unexpected results. This is discussed within MPEP 716.02. Within MPEP 716.02(b) I discuses that mere conclusion in appellants brief… are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration. At the current juncture, the applicant only has mere conclusions. The applicant has not pointed to examples within the instant specification nor in a declaration. Therefore, the applicant has not meet the burden to establish results are unexpected and significant as required by the MPEP 716.02 (please see MPEP 716.02 for all the requirements to be awarded criticality and unexpected results).  
Second, (b) the applicant argues that the inherency argument is based of plausibility given the difference in structure. The examiner respectfully disagrees. The applicant is taking the stance that because Muraoka is silent to wherein, “the surface layer forms an outside surface of the positive electrode” that Muraoka is silent to “the electrode body having a first active material charge acceptance” and “the surface layer having a second active material charge acceptance less than the first active material charge acceptance.” This is false, the 
Third, (c) the limitation is not taught or discussed within Rampel. The examiner agrees as the specific claim portion is being taught by Muraoka. In addition, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN R OHARA/Examiner, Art Unit 1724